Citation Nr: 1421312	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-36 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the ratings for chronic headaches, currently assigned staged ratings of 0 percent prior to July 2, 2009, 10 percent from July 2, 2009, to June 23, 2011, and 50 percent from June 23, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The Veteran served on active duty service from December 1982 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An October 2009 rating decision increased the rating for chronic headaches to 10 percent, effective July 2, 2009.  In December 2010, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

This matter was remanded by the Board in May 2011 for further development.  An April 2012 rating decision increased the rating for chronic headaches to 50 percent (the maximum schedular rating), effective June 23, 2011.  In the April 2014 Appellant's Post-remand Brief, the Veteran's representative clarified that the Veteran is seeking an extraschedular rating.  


FINDINGS OF FACT

1.  For the period prior to July 2, 2009, the Veteran's service-connected chronic headaches were not manifested by characteristic prostrating attacks averaging one in 2 months (or more) over a period of several months.  

2.  For the period from July 2, 2009, to January 13, 2010, the Veteran's service-connected chronic headaches resulted in a disability picture more nearly approximating characteristic prostrating attacks occurring on an average one a month over the last several months; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not shown.

3.  From January 13, 2010, the Veteran's service-connected chronic headaches have resulted in a disability picture more nearly approximating very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4.  The evidence does not demonstrate that, at any time during the appeal period, the Veteran's disability picture, as it relates to her service-connected headache disability, presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 0 percent for chronic headaches have not been met for the period prior to July 2, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).  

2.  The criteria for a disability rating of 30 percent, and no higher, for chronic headaches have been met for the period from July 2, 2009, to January 13, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).  

3.  The criteria for a disability rating of 50 percent, and no higher, for chronic headaches have been met for the period from January 13, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).  

4.  The criteria for an extraschedular evaluation for service-connected chronic headaches under 38 C.F.R. § 3.321(b)(1) have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with proper notice by letter dated June 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The RO provided the appellant with additional notice in July 2007, prior to initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  A September 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while October 2009, November 2009, and April 2012 supplemental SOCs and an April 2012 rating decision by the Department of Veterans Affairs Appeals Management Center readjudicated the matter after the appellant and her representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Board also stresses that, since the issue in this case (entitlement to assignment of a higher initial rating, increased ratings, and an extraschedular rating) is a downstream issue from that of service connection (for which VCAA letters were duly sent in June 2005, July 2007, and June 2009), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003); see Dingess, 19 Vet. App. at 491.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, private, and VA treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in August 2005, July 2007, and June 2011, and afforded the Veteran the opportunity to give testimony before the Board at the RO in December 2010.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.  

Legal Criteria, Factual Background, and Analysis

The Veteran contends that the severity of her service-connected headache disability warrants a higher disability rating.  The RO awarded an initial noncompensable rating for prior to July 1, 2009, a 10 percent rating from July 2, 2009, to June 22, 2011, and a 50 percent (maximum schedular) rating from June 23, 2011.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected chronic headache disability is rated under Diagnostic Code 8100 (migraine).  38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, a 50 percent (maximum) rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A zero percent (noncompensable) rating is warranted with less frequent attacks.  Id.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In her June 2005 statement, the Veteran stated that she was self-treating her conditions with over the counter pain medication.  

On August 2005 VA examination, the Veteran reported that she had headaches every day or every other day, lasting 5-6 hours, which were not relieved by medication even though she continued to take Tylenol and/or ibuprofen.  She reported that over the past year her headaches had become more frequent and more intense, and were occasionally accompanied by nausea, vomiting, and/or light sensitivity.  The examiner opined that the Veteran had chronic daily the tension-type headaches.   

May 2007 VA treatment records show that the Veteran reported headaches that lasted all day after traction treatment and that traction was consequently discontinued.  A January 2009 VA treatment record shows that the Veteran had a headache and nausea for 2 days, which improved with cool compress and rest in a quiet place.  A March 2009 VA treatment record shows that the Veteran had recurrent headaches 2-3 times per week, lasting for several hours, occasionally accompanied by nausea.

A May 2009 statement from S.R., the Veteran's sister, indicates that the Veteran's headaches hinder her ability to care for her son and cook, and that the headaches are so incapacitating that they cause the Veteran to shut down totally.  

June 2009 VA treatment record shows that the Veteran reported she worked at Blue Cross/Blue Shield until 2006, at which time she began working two temporary contract positions until 2008, and then she began working for the social security office in March 2008.  She also reported that she attended college classes two nights a week.  

On July 2, 2009, VA examination, the Veteran reported that she had throbbing headaches 2-3 times per week, lasting up to 3 days, accompanied by nausea and photophobia, and not relieved by pain medication.  She reported that she could do her work even though she had headaches, although between customers she may have to take breaks and walk around a bit.  The examiner opined that the Veteran's tension-type headaches were not prostrating and that she did not miss work due to her headaches and was able to accomplish her tasks without difficulty.  

An August 2009 VA treatment record shows that the Veteran reported that she had headaches twice a week.

In her September 2009 VA Form 9, the Veteran stated that she had 2-3 prostrating headaches per week and told the July 2009 VA examiner such but the examiner did not write it in the examination report.  

In her October 2009 statement, the Veteran explained that she had headaches on average 2-3 times per week, and that about twice a month her headaches were so severe that she had to take refuge in a dark quiet room and wait for the nausea to subside.  

At the December 2010 hearing, the Veteran testified that she missed 32 days of work since January 13, 2010, due to headaches, had 2-3 prostrating attacks per week, and each episode would usually lasted until the next day.  She also stated that her headaches have hindered her ability to meet standards and goals at work and took away time she spent with her children.  A copy of a 2010 calendar indicating 2-4 days per month was submitted showing the days she alleges she missed work over the preceding year due to headaches.  

On June 2011 VA examination, the Veteran reported throbbing headaches of mild-to-moderate pain about 4 times per month with the most severe headache once per week, and lasting about 4-5 hours.  Her headaches were accompanied by blurry vision, nausea, vomiting, photophobia, and phonophobia.  She reported that her headaches impaired her employment and activities of daily living by incapacitating her and having to take naps to relieve them.  

Prior to July 2, 2009

For the period prior to July 2, 2009, the Veteran's service-connected chronic headaches were not manifested by characteristic prostrating attacks averaging one in 2 months (or more) over a period of several months.  While the Veteran reported headaches of daily frequency, of about 5-6 hours duration, and occasionally accompanied by nausea, vomiting, and/or photophobia, the evidence does not show that the severity of such headaches were characterized as prostrating attacks.  The Board notes the statement by the S.R., which indicates that the Veteran had incapacitating headaches that caused the Veteran to shut down totally.  Although S.R. addressed the severity of the Veteran's headaches, her statement does not show the frequency of such incapacitating headaches as averaging one in 2 months (or more) over a period of several months.  VA treatment records also show a pattern of frequent headaches, but do not show that headaches severe enough to be characterized as prostrating occurred on average one in 2 months (or more) over a period of several months.  The evidence does show that the Veteran had less frequent attacks of incapacitating (prostrating) headaches, warranting a 0 percent rating.  

Additionally, the Board notes that the Veteran reported on June 2009 VA treatment that she had been employed during the period prior to July 2, 2009, and that she was attending college classes two nights a week, which does not show impairment in earning capacity that would warrant a rating in excess of 0 percent for that period.  Accordingly, the Board finds that the criteria for an initial disability rating in excess of 0 percent for chronic headaches have not been met for the period prior to July 2, 2009.  

From July 2, 2009, to January 13, 2010

For the period from July 2, 2009, to January 12, 2010, the Veteran's service-connected chronic headaches resulted in a disability picture more nearly approximating characteristic prostrating attacks occurring on an average one a month over a period of several months.  The July 2, 2009 VA examiner opined that the Veteran's headaches were not prostrating and that she could do her work even though she had headaches, although between customers she may have had to take breaks and walk around a bit.  In contrast, in her September 2009 VA Form 9, the Veteran asserted that her headaches were "prostrating 2-3 times a week," which she told the July 2009 VA examiner, but the examiner did not write it in the examination report.  

While the Veteran is competent to report the frequency and severity of her headaches, the Board finds that her September 2009 statement appears inconsistent with her October 2009 statement in which she states that she had headaches "on average of two to three times per week" and took "refuge to a dark quiet room, maybe twice a month, when the migraines are extremely severe and wait for the nausea to subside."  Notably, the Veteran distinguished between the headaches she had on average 2-3 times a week and the more severe headaches she had about twice a month which required her to "take refuge to a dark quiet room."  The Board finds the Veteran's October 2009 statement more probative than her September 2009 statement, and finds the October 2009 statement persuasive, because it provides a more detailed explanation of the frequency and severity of her symptoms.  

Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not shown.  Significantly, the July 2009 VA examiner noted that the Veteran had not missed work due to her headaches and was able to accomplish her tasks without difficulty, and the Veteran has not asserted otherwise.  Hence, the Board finds that for the period from July 2, 2009, to January 13, 2010, the Veteran's service-connected chronic headaches were not productive of severe economic inadaptability.  

The evidence shows that, for the period from July 2, 2009, to January 13, 2010, the Veteran's chronic headache disability picture more nearly approximated the criteria for a 30 percent rating - characteristic prostrating attacks occurring on an average once a month over a period of several months.  Accordingly, the Board finds that the criteria for a disability rating of 30 percent, and no higher, for chronic headaches have been met for the period from July 2, 2009, to January 13, 2010.  

From January 13, 2010

From January 13, 2010, the Veteran's service-connected chronic headaches have resulted in a disability picture more nearly approximating very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  The June 2011 VA examination report shows mild-to-moderate headaches about 4 times per month with the most severe headache once per week, lasting about 4-5 hours, and accompanied by blurry vision, nausea, vomiting, photophobia, and phonophobia.  The Veteran reported that her headaches were incapacitating and required bed rest to relieve them.  Further, at the December 2010 hearing, the Veteran testified that she had 2-3 prostrating attacks per week, usually lasting until the next day, and that her headaches had hindered her ability to meet standards and goals at work.  She also submitted a copy of a 2010 calendar with 2-4 days marked per month beginning January 13, 2010, and testified that those were the days she missed from work due to her service-connected chronic headaches.  The evidence shows that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Accordingly, the Board finds that the criteria for a disability rating of 50 percent, and no higher, for chronic headaches have been met for the period from January 13, 2010.  

Extraschedular Consideration

The Veteran contends that the symptomatology associated with her service-connected chronic headaches warrants an extraschedular rating in excess of 50 percent for the period from January 13, 2010.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient to compensate a Veteran for the effects of his or her disability on occupational and social functioning.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances and symptomatology, but nevertheless would still be adequate to address the average impairment in earning capacity caused by a disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Comparing the Veteran's chronic headache disability level to the applicable criteria for migraine, the Board finds that the degree of disability shown is encompassed by the Rating Schedule.  This disability does not present an exceptional disability picture:  the chronic headaches symptomatology (i.e., pain, blurry vision, nausea, vomiting, photophobia, and phonophobia) is encompassed by the schedular rating criteria under Diagnostic Code 8100.  The criteria for an extraschedular evaluation for service-connected chronic headaches under 38 C.F.R. § 3.321(b)(1) have not been met at any time during the appeal period.  The Board finds that the schedular ratings assigned for each period (for prior to July 2, 2009, July 2, 2009, to January 12, 2010, and from January 13, 2010, thereafter) are, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which a claim of entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the evidence shows the Veteran reported that she was unable to work due to headaches for 32 days during the year prior to her June 2011 VA examination.  However, the July 2009 VA examiner noted that she did not miss time from work and was able to accomplish her tasks without difficulty.  Further, she appears to have been employed throughout the appeal period, and there is no substantial indication that the Veteran believes or contends that she is unemployable due to the disability involved in this appeal.  An unemployability claim has not been reasonably raised by the record.  



ORDER

The appeal is denied in part as follow:  entitlement to an initial disability rating in excess of 0 percent for the Veteran's service-connected chronic headaches, prior to July 2, 2009, is not warranted.  Entitlement to an extraschedular rating in excess of 50 percent for the Veteran's service connected chronic headaches at any time during the appeal period is not warranted.  

The appeal is granted in part as follows, subject to laws and regulations governing payment of VA monetary benefits:  entitlement to a disability rating of 30 percent, but no higher, for the Veteran's service-connected chronic headaches, from July 2, 2009, to January 13, 2010, is warranted.  Entitlement to a disability rating of 50 percent, but no higher, for the Veteran's service-connected chronic headaches, from January 13, 2010, is warranted.    



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


